Citation Nr: 1753642	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-20 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from May 27, 2016, to May 25, 2017, and in excess of 40 percent thereafter, for degenerative disc disease L5-S1 and herniation of lumbar intervertebral disc (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992; and from February to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  That decision granted service connection for spinal stenosis and herniated disc with an initial 10 percent rating, effective July 11, 2007.

In December 2013, the Board remanded the Veteran's claim for further development.

A February 2017 Board decision, in pertinent part, denied an initial rating in excess of 10 percent prior to September 9, 2014, and a rating in excess of 20 percent from September 9, 2014, to May 27, 2016 for the lumbar spine disability; and remanded the issue of entitlement to a rating in excess of 10 percent from May 27, 2016.  There has been no allegation that additional efforts are needed to comply with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2017 rating decision, the agency of original jurisdiction (AOJ) increased the rating for the lumbar spine disability to 40 percent, effective May 26, 2017.


FINDINGS OF FACT

From May 27, 2016, to the present, the Veteran's service-connected lumbar spine disability has been manifested by forward flexion to 30 degrees during flare-ups and following repetitive use.   However, his lumbar spine disability has not been manifested by ankylosis of the thoracolumbar spine or the entire spine, intervertebral disc syndrome (IVDS) resulting in incapacitating episodes having a total duration of at least six weeks during any twelve-month period.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for the Veteran's service-connected lumbar spine disability are met, effective May 27, 2016.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In the case of an initial rating, consideration is given to whether staged ratings are warranted at any time during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  More recently, the Court has held that 38 C.F.R. § 4.59 is not applicable where the Veteran is in receipt of a rating at the minimum compensable rating or more.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5237, as lumbosacral strain.  That code provides for a rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

The General Rating Formula provides for assignment of a 10 percent evaluation when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or there is muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or if the combined range of motion for the thoracolumbar spine is not greater than 120 degrees; or if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when favorable ankylosis of the entire thoracolumbar spine is present.

A 50 percent rating is warranted when unfavorable ankylosis of the entire thoracolumbar spine is present.

Finally, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Under 38 C.F.R. § 4.71a (Plate V), normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees, and extension , bilateral lateral flexion, and bilateral rotation all to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Most recently the RO has rated the back disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome.  That code provides for rating the disability under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The latter provides a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Pertinent evidence includes VA treatment records, and VA examination reports from May 2016 and May 2017.

In May 2016, the Veteran underwent a VA examination of his lumbar spine disability.  The examiner noted the diagnosis of spinal stenosis, degenerative arthritis of the spine, IVDS, and spondylolisthesis.  The Veteran reported symptoms of numbness and tingling with prolonged standing or sitting, spontaneous flare-ups, and occasional falls.  He also reported periods when his back would give out, and he would be unable to walk for two days.  Upon examination, range-of-motion testing revealed the following: flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  Pain was noted during the examiner on extension and right lateral rotation.  

The examiner noted that pain was evidenced by facial grimacing, guarding, and jerking, and the pain was rated as a 10.  There was no evidence of pain was weight bearing.  The examiner noted that the Veteran was unable to perform due to pain, nevertheless, the examiner recorded the following range-of-motion measurements: flexion to 80 degrees; extension to 20 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 25 degrees.  

There was evidence of muscle spasms, localized tenderness, and guarding, but such did not result in an abnormal gait or abnormal spine contour.  Additional factors that contributed to his functional impairment included weakened movement, interference with sitting, and interference with standing.  Muscle strength testing was decreased at both hip flexion and knee extension on both sides.  There was no evidence of ankylosis of the spine, and the Veteran's IVDS resulted in incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, over the last twelve months.

December 2016 VA treatment records note the Veteran's report of back pain.  He related that cold caused a significant increase in his back pain.

In May 2017, the Veteran rated his low back pain with numbness as a 10 out of 10, and described the pain as a continuous stabbing pain that was brought on by activity.

In the February 2017 remand, the Board determined that the May 2016 VA examination was inadequate for rating purposes, and thus ordered the AOJ to schedule the Veteran for a new VA examination to determine the current nature and severity of his lumbar spine disability.  Specifically, the Board determined that the May 2016 VA examiner's findings concerning range-of-motion testing and evidence of painful motion were inherently contradictory.

In May 2017, the Veteran underwent another VA examination of his thoracolumbar spine disability.  The examiner noted the diagnosis of degenerative disc disease, L5-S1; and herniation of lumbar intervertebral disc with bilateral sciatica.  The examiner noted that he had recently been taken via ambulance to the hospital due to his back pain.  He stated that he was unable to get out of bed.  He indicated that his pain had worsened, and that he experienced longer periods of incapacitation.  Upon examination, range-of-motion testing revealed the following: flexion to 30 degrees; extension to 10 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 10 degrees.  Pain was noted on each plane and was rated as a ten out of ten.  There was also evidence of pain with weight bearing.  

The Veteran was unable to perform repetitive-use testing due to pain.  However, the examiner noted he was being examined after repetitive use, and the examination was consistent with his statement describing his functional loss.  Moreover, the examiner noted that the examination was being conducted during a flare-up.  There was no evidence of muscle spasm or guarding, but there was evidence of localized tenderness. Additional factors that contributed to his functional impairment included weakened movement, interference with sitting, and interference with standing.  Muscle strength testing was normal.  There was no evidence of ankylosis of the spine and, while the Veteran suffered from IVDS, the examiner noted that there were no incapacitating episodes over the last twelve months.

Based on the evidence of record, the Board finds that a rating of 40 percent is warranted from May 27, 2016.  Here, because the Board previously found the May 2016 VA examination results to be inadequate, the only probative range-of-motion measurements are from the May 2017 VA examination, and these findings support a 40 percent rating.  Furthermore, the Board notes that the Veteran's lay statements concerning his symptoms and the functional effects of his lumbar spine disability are consistent with each other.  Moreover, the May 2017 VA examination was conducted during a flare-up and following repetitive use, while the May 2016 VA examination was not.  Thus, the May 2017 VA examination reflects the severity of the Veteran's lumbar spine during flare-ups and following repetitive use.  As such, the Board finds that a 40 percent rating is warranted, effective May 27, 2016.

However, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent under any applicable diagnostic code at any point from May 27, 2016.  The now-assigned 40 percent rating is the maximum rating possible for limitation of motion of the lumbar spine; hence, analysis based on the DeLuca factors would not result in a higher schedular rating, and need not be considered for this period.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary when the appellant is in receipt of the maximum rating for limitation of motion).  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's thoracolumbar spine disability has been manifested by ankylosis, either favorable or unfavorable, at any point during the appeal period.  In this regard, both the May 2016 and May 2017 VA examiners noted that there was no evidence of ankylosis and reported significant remaining motion  Furthermore, range-of-motion testing during the May 2017 VA examination revealed that the Veteran was able bend at all planes.  

With regard to the Formula for Rating IVDS, while VA examiners noted the presence of IVDS, none have concluded that such resulted in incapacitating episodes that would provide a higher rating as defined in the rating criteria.  Specifically, the May 2016 VA examiner noted that the Veteran's IVDS resulted in incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, over the last twelve months, and the May 2017 VA examiner noted found that there had been no such episodes.  Thus, at no point during the pendency of the appeal has IVDS of the lumbar spine disability resulted in incapacitating episodes have a total duration of at least six weeks during a twelve-month period, the criteria for a higher rating under Diagnostic Code 5243.

The General Formula requires VA to rated neurologic manifestations of the back disability separately from the orthopedic manifestations.  The Veteran has been provided separate ratings for left and right lower radiculopathy associated with the back disability.  The ratings from July 11, 2007 to November 11, 2015 were 10 percent for each lower extremity; and 20 percent beginning November 12, 2015.  A rating in excess of the 20 percent that has been in effect during the period at issue in this decision would require moderately severe incomplete paralysis of the sciatic nerves.  

The current VA examination shows that the Veteran had normal muscle strength and nerve sensation.  His reflexes were present, although diminished.  There was no pain on the right, but sever pain on the left with no paresthesia or dysesthesias or numbness on the right and only mild such symptoms on the left.  The current ratings contemplate moderate incomplete paralysis and the reported symptoms (except for pain on the left) were all in the mild to moderate range.  The Veteran has not expressed disagreement with the neurologic ratings; and there is no evidence of additional neurologic disability that could serve as the basis for additional separate ratings.

In sum, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent rating effective, May 27, 2016.  However, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for the service-connected thoracolumbar spine disability since May 27, 2016.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.



ORDER

An initial rating of 40 percent, but no higher, for service-connected thoracolumbar spine disability is granted, effective May 27, 2016.






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


